Order entered September 17, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00729-CR

                              JEAN KENNETH TONEY, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 15th Judicial District Court
                                     Grayson County, Texas
                                 Trial Court Cause No. 061707

                                            ORDER
         The Court GRANTS appellant’s August 30, 2013 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE